451 F.2d 314
UNITED STATES of America, Appellee,v.Ronnie Shearin ANSTEAD, Appellant.
No. 71-1556.
United States Court of Appeals,Fourth Circuit.
Nov. 22, 1971.

J. Michael Anderson, Charleston, W. Va., on brief for appellant.
W. Warren Upton, U. S. Atty., on brief for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Ronnie Shearin Anstead appeals his conviction in the United States District Court for the Southern District of West Virginia of having unlawfully transported or caused to be transported, in violation of 18 U.S.C.A. Sec. 2312, a stolen motor vehicle which was removed from the State of Ohio to the State of West Virginia.  He alleges that the trial judge committed reversible error by instructing the jury as to the inference it could draw from proof of possession of recently stolen property.  Anstead considers the instruction to be an unconstitutional burden on the exercise of his right not to testify.  We reject this ground of appeal.  The trial judge carefully told the jury that possession may be satisfactorily explained by facts independent of testimony from the accused.  The trial judge also reiterated that the accused was not required by law to produce any evidence.  United States v. Williams, 405 F.2d 14 (4th Cir. 1968); see also, Wilson v. United States, 162 U.S. 613, 16 S. Ct. 895, 40 L. Ed. 1090 (1896); United States v. Smith, 407 F.2d 35 (4th Cir. 1969); United States v. Smith, 446 F.2d 200 (4th Cir. 1971); United States v. Ross, 424 F.2d 1016, 1020 (4th Cir. 1970).


2
We dispense with oral argument and the conviction below is


3
Affirmed.